Citation Nr: 0706302	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of thyroid 
disease, status post thyroidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February, July and December 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the veteran's claim of service connection for residuals of 
thyroid disease, status post thyroidectomy.

In February 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

With resolution of all reasonable doubt in the veteran's 
favor, the evidence shows that his non-malignant thyroid 
nodular disease, status post subtotal thyroidectomy, is due 
to his in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's non-malignant thyroid nodular disease, status 
post subtotal thyroidectomy, was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
non-malignant thyroid nodular disease, status post subtotal 
thyroidectomy, which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; or 
service at certain gaseous diffusion plants before February 
1, 1992 and certain service on Amchitka Island, Alaska, 
before January 1, 1974.  38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  There is no indication that the 
veteran had the types of in-service exposure to ionzing 
radiation listed above, and indeed, he does not contend 
otherwise, and thus presumptive service connection under 
38 C.F.R. § 3.309(d) is not available.

Although non-malignant thyroid nodular disease is not among 
the disabilities subject to presumptive service connection on 
a radiation basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), it is a potentially "radiogenic" disease under 
38 C.F.R. § 3.311(b).  See 38 C.F.R. § 3.311(b)(2)(xvii).  
However, the demonstration of a potentially radiogenic 
disease and exposure to ionizing radiation during service do 
not necessarily establish entitlement to service connection.  
The Board must consider all relevant factors, including the 
amount of radiation exposure in determining whether the 
record supports the contended etiologic relationship.  

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was nuclear weapons maintenance 
specialist, and the veteran contends that he developed non-
malignant thyroid nodular disease as a consequence of his in-
service ionizing radiation while working as a nuclear weapons 
specialist.

In a July 2004 report, the United States Army Center for 
Health Promotion and Preventative Medicine at Aberdeen 
Proving Ground, Maryland, discussed in detail the veteran's 
in-service assignments and in-service exposure to ionizing 
radiation based on a comprehensive analysis of government 
documents.  The report states that it was probable that the 
veteran participated in radiation risk activities during his 
career as a nuclear weapons maintenance specialist in the 
Army given his military record, including his MOS.  The 
report concludes, "And taking the specific assignment 
information into account, it is reasonable to assume that for 
a service period of July 1966 through September 1969, [the 
veteran] could have received a cumulative upperbound whole 
body dose estimate of 15.42 rem.

In an October 2004 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record.  The physician noted that 
based on the July 2004 report from the Army Health Physics 
Program, the veteran was exposed to a dose of ionizing 
radiation during service of  15.42 rem.  The examiner added 
that a number of studies had shown an increased risk for 
thyroid nodules, including benign adenomas and thyroid cancer 
after radiation, especially in children.  The physician 
reported, however, studies of adults, especially involving 
occupational exposures, had not shown statistically 
significant increased risk.  Citing Mettler and Moseley, 
Medical Effects of Ionizing Radiation, 2nd Edition 1995, at 
pages 136-139, the physician estimated that there was an 
approximate 44 percent chance that benign thyroid nodular 
disease could be caused by the dose of radiation to which the 
veteran was exposed.  In light of the above, she concluded it 
was unlikely that the veteran's goiter could be attributed to 
his exposure to ionizing radiation during service.

In an October 2004 advisory opinion, the VA Compensation and 
Pension Service Director agreed with the above medical 
opinion.  The Compensation and Pension Service Director 
stated that as a result of the medical opinion, and following 
review of the evidence in its entirety, it was her opinion 
that there was no reasonable possibility that the veteran's 
thyroid goiter was the result of exposure to ionizing 
radiation in service.  

In a December 2004 report, the Chief of the Division of 
Endocrinology at the Gainesville, Florida, VA Medical Center 
reported that she advised the veteran to undergo a subtotal 
thyroidectomy due to a large multinodular goiter causing 
dysphasia due to his radiation exposure during service.  She 
stated that, given his history of radiation exposure, she was 
concerned that the continuing enlargement she observed might 
be thyroid cancer; she explained radiation exposure was known 
cause of thyroid cancer and multinodular goiter.  The 
endocrinologist reiterated that because of the veteran's in-
service radiation exposure, he was at increased risk for 
developing thyroid cancer, and opined that the veteran's non-
malignant thyroid nodular disease, status post subtotal 
thyroidectomy, was related to service.

Here, it is uncontested that the veteran was exposed to a 
dose of ionizing radiation during service of 15.42 rem, and 
the veteran, citing the December 2004 VA specialist's 
opinion, asserts that reasonable doubt should be resolved in 
his favor.  The Board finds that the December 2004 opinion of 
the Chief of the VA Division of Endocrinology, which is based 
on the specialist's personal treatment of veteran and her 
knowledge of his history and her expertise in evaluating and 
diagnosing thyroid disorders, places the evidence in 
equipoise and thus service connection is warranted.


ORDER

Service connection for non-malignant thyroid nodular disease, 
status post subtotal thyroidectomy, is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


